DETAILED ACTION
Applicant’s response, filed 16 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
It is noted that claim 95 is cancelled, but includes deleted text indicated by strike-through. No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered.". See CFR 1.121(c)(4). Future cancelled claims should not present any text.
Claims 1-86, 95 are canceled.
Claims 96-103 are newly added.
Claims 87-94 and 96-103 are pending.
Claims 87-94 and 96-103 are rejected.
Claims 87, 94, 97 are objected to

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, U.S. Provisional App. No. 62/119,726 filed 23 Feb. 2015, U.S. Provisional App. No. 62/215,654 filed 08 Sept. 2015, and U.S. Provisional App. No. 62/257,154 filed 18 Nov. 2015, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
The above prior-filed applications fail to provide adequate support for the limitation “…subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor…, thereby creating a cell level output indicator; performing either of the following to create at least one second cell level output indicator: (a) repeating the subjecting, evaluating and comparing steps to for at least one other candidate predictor…; and combining the cell level output indicator and the at least one second cell level output indicator to create a prognostic indicator for the sample”, recite in claim 87, and claims dependent therefrom. While the prior-filed applications provide support for applying a machine learning classifier to a plurality of single cells within the sample, and then combining the cell level output indicators corresponding to each cell to generate a prognostic indicator for the entire sample (see para. [0008] and [0083] of App. No. 62/119,726, para. [0009] and [0094]-[0095] of App. No. 62/215,654, and para. [0009] and [00110]-[00113] of App. No. 62/257,154), they do not disclose generating multiple cell level output indicators from the same cell based on different candidate predictors, and then combining these cell level output indicators to generate a prognostic indicator.  
Accordingly, the effective filing date of the claimed invention is 17 April 2018.


Drawings
The replacement drawings received 16 March 2022 have been entered.
The objection to the drawings received 23 Aug. 2017 regarding FIG. 3 including reference characters not mentioned in the description has been withdrawn in view of the replacement drawings received 16 March 2022.
The drawings received 16 March 2022 are objected to for the following reasons. This rejection is previously recited and/or newly recited and necessitated by the replacement drawings received 16 March 2022.
Figures 59C fail to comply with 37 C.F.R. 1.84(u)(1) because partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter; therefore, Figure 59C should be labelled FIG. 59C and FIG. 59D, rather than FIG. 59C and FIG. 59C(cont’d), and 59D and E should then be labelled FIG. 59E and FIG. 59F, respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
FIG. 62D (on replacement sheet 81/94) includes a typographical error and is labelled FIG. 62CD, rather than FIG. 62D. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings received 16 March 2022 are objected to for the following reasons. This rejection is newly recited and necessitated by the replacement drawings received 16 March 2022.
FIG. 28B, 32, 39-40, 46-50. 69 are executed in color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding the objection to the drawings have been fully considered but they are not persuasive. 
Applicant remarks that the replacement drawings overcome the rejection of the drawings for failing to comply with 27 CFR 1.84(u)(2) (Applicant’s arguments at pg. 8, para. 3-4).
This argument is not persuasive because FIG. 59 still includes the partial view labels of 59C and 59C(cont’d), which should be replaced with labels FIG. 59C and FIG. 59D, and thus FIG. 59D and FIG. 59E should be relabeled FIG. 59E and FIG. 59F, respectively.

Specification
The amendment to the specification received 16 March 2022 has been entered.
The objection to the specification for including a grammatical error and for containing phrases which can be implied in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the amendments to the specification received 16 March 2022.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for the following reasons. This objection is newly recited and necessitated by the amendments to the specification received 16 March 2022.
The abstract is less than 50 words in length.
Correction is required. See MPEP § 608.01(b).

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding the objection to the specification have been fully considered but they do not pertain to newly recited objection set forth above.

Claim Objections
The objection to claims 87 and 92 in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the claim amendments received 16 March 2022.
Claims 87, 94, 97 are objected to because of the following informalities. This objection is previously recited or newly recited and necessitated by claim amendment
Claim 87 recites “…evaluating a performance of the candidate predictor…; comparing performance of the candidate predictor…”. To clarify that the performance of the candidate predictor being compared refers to the performance of the candidate predictor previously evaluated, claim 87 should be amended to recite “…comparing the performance of the candidate predictor…”.
Claim 87 recites “…comparing performance of the candidate predictor with performance of an existing predictor…”, which is a grammatical error and should recite …comparing performance of the candidate predictor with a performance of an existing predictor…”
Claim 87 recites “comparing performance…; and (a) if the candidate predictor…; or (b) if the candidate predictor is….”. To clarify that the claims intend to require step (a) or step (b) after the comparing step, the semicolon after step (a) should be removed and replaced with a comma, and the return before step (b) should be deleted. Furthermore, since the step following the comparing step is not the last step of the claim, the “and” following the comparison step should be deleted. Therefore the claim should recite “ comparing performance…; (a) if the candidate predictor…, or (b) if the candidate predictor is…”.
Claim 87 recites “…comparing performance of the candidate predictor… corresponding to a previously established behavior or characteristic of a source sample, which previously established behavior or characteristic comprises a distinguishable biomarker…”, which is a grammatical error and should recite “…corresponding to a previously established behavior or characteristic of a source sample, wherein the previously established behavior or characteristic comprises a distinguishable…”.
Claim 87 recites “…performing either of the following…: (a) repeating the subjecting, evaluating and comparing steps to for at least one other candidate predictor…”, which is a grammatical error and should include a comma after the penultimate step in the list of steps, and includes an erroneous “to” before “for at least…”; therefore, the claim should recite “…(a) repeating the subjecting, evaluating, and comparing steps for at least one other candidate predictor…”
Claim 94 recites “…application of a clustering method to an identified or measured pre-selected biomarker in the cell”. To clarify that the identified or measured biomarker in the cell in claim 94 refers to the identified or measured biomarker in the cell recited in claim 87, claim 94 should be amended to recite “…application of a clustering method to the identified or measured pre-selected biomarker in the cell”;
Claim 97 recites “…wherein the reagent comprises…and prognostic indicator provides…”, which is a grammatical error and should recite “…and the prognostic indicator provides…”.

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding the objection to the claims have been fully considered but they are not persuasive and/or they do not pertain to the newly recited objections set forth above.
Applicant remarks the previously recited claim objections are addressed in the present amendments to the claims (Applicant’s remarks at pg. 9, para. 3).
This argument is not persuasive. Claim 94 still recites “…an identified or measured pre-selected biomarker in the cell”, and should be amended to recite “…the identified or measured pre-selected biomarker in the cell” to clarify that the pre-selected biomarker in claim 94 is the same as that recited in claim 97, from which claim 94 depends, given claim 87 recites “…identifying the cell…based on the identification or measurement of the pre-selected biomarker”.

Claim Interpretation
Claim 87 recites “..subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor…; evaluating a performance of the candidate predictor by executing the predictor…”. Applicant’s specification at para. [0023]-[0024] and [0026] discloses that each candidate predictor comprises a machine learning model, and often, the candidate predictor comprises a machine learning model. Accordingly, when read in light of Applicant’s specification, and given the claim recites “executing the predictor”, the term “candidate predictor” is interpreted to refer to any model/function/process that generates a prediction, rather than a feature that is input into a model/function/process.
Claim 90 recites “… wherein the sample comprises a plurality of live cells obtained from culturing live cells present in a sample obtained from the subject.”. Claim 87, from which claim 90 depends, recites “A method for evaluating the status of a cell in a sample comprising a plurality of cells obtained from a subject, comprising: disposing the cell obtained from the subject or the sample containing the cell…; capturing multiple images of the cell…”.  Given claim 87 does not require a step of obtaining a sample, and instead only requires performing steps on a cell from the sample, claim 90 is interpreted to recite the process in which the sample was previously obtained; however, a step of obtaining the sample by culturing live cells present in a sample obtained from the subject is not required within the metes and bounds of the claim. See MPEP 2113.
Claim 91 recites “…an established clinical nomogram”. The established clinical nomogram is interpreted to mean a created (i.e. established) pictorial representation of a mathematical formula relating to the observation and treatment of patients, according to the definitions of the terms nomogram and clinical. 
Claim 96 recites “a diagnostic reagent”. Applicant’s specification at para. [00206] discloses any variety of diagnostic reagents known in the art may be utilized to render a biomarker detectable, including contrast reagents, stains, chemiluminescent markers and probes, fluorescent markers and probes, and otherwise visually detectable marker reagents or systems. Therefore the term “diagnostic reagent” is interpreted to be any reagent that allows for the detection of a biomarker. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 87-94 and 96-103 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 87, and claims dependent therefrom, recites “…subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor…, thereby creating a cell level output indicator; performing either of the following to create at least one second cell level output indicator: (a) repeating the subjecting, evaluating and comparing steps to for at least one other candidate predictor…; and combining the cell level output indicator and the at least one second cell level output indicator to create a prognostic indicator for the sample”. Thus, claim 87 involves generating a plurality of cell level output indicators for the same cell, using different candidate predictors (e.g. different machine learning analyses), and then combining these cell level output indicators corresponding to the same cell to generate a prognostic indicator for the sample. Applicant’s specification at FIG. 34, para. [00106], [00128]-[00129] provides support for applying a machine learning classifier to a plurality of single cells within the sample, and then combining the cell level output indicators corresponding to each cell to generate a prognostic indicator for the entire sample. However, Applicant’s specification does not disclose generating multiple cell level output indicators from the same cell based on different candidate predictors, and then combining these cell level output indicators to generate a prognostic indicator.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of performing either of the following to create at least one second cell level output indicator: (a) repeating the subjecting, evaluating and comparing steps to for at least one other candidate predictor…; and combining the cell level output indicator and the at least one second cell level output indicator to create a prognostic indicator for the sample” recited in claim 87 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). It is noted that claim 93 recites “…wherein the method is applied to each of the plurality of cells”; for the same reasons discussed above for claim 87, Applicant’s specification also does not provide support for generating a plurality of cell-level output indicators for each cell, using different candidate predictors, and then combining these cell-level output indicators for each cell to generate a plurality of prognostic indicators for the sample (e.g. one for each cell).
	

Claim Rejections - 35 USC § 112(b)
The rejection of claims 87, 91-93 under 35 U.S.C. 112(b) in para. [024] and [026]-[028] in the Office action mailed 16 March 2022 has been withdrawn in view of claim amendments received 16 March 2022.
The rejection of claim 95 under 35 U.S.C. 112(b) in the Office action mailed 16 March 2022 has been withdrawn in view of the cancellation of this claim received 16 March 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 87-94 and 96-103 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is previously recited or newly recited and necessitated by claim amendment.
Claim 87, and claims dependent therefrom, is indefinite for recitation of “…identifying the cell as normal or an outlier…; subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis…, thereby creating a cell level output indicator…”. It’s unclear if claim 87 intends to require that the cell is identified as an outlier, based on step “subjecting the identified cell or measured biomarker in the outlier” in the subjecting step, or if the cell can be identified as normal or an outlier and the subjecting step is intended to be contingent on the condition of the cell being identified as an outlier being met (see MPEP 2111.04 II). As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to only require performing the subjecting step if the cell is identified as an outlier; therefore, under the broadest reasonable interpretation of the claim, the subjecting step is not required. Furthermore, because the claims do not require subjecting the cell to a machine learning analysis, the claims do not require selecting a candidate predictor, evaluating the performance of the candidate predictor, comparing the performance of the candidate predictor, performing steps (a) and (b) relating to the comparison of the candidate predictor, creating a cell level output, and thus combining the cell level output indicator to create the prognostic indicator.
Claim 87, and claims dependent therefrom, is indefinite for recitation of “…subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor…; evaluating a performance of the candidate predictor by executing the predictor on a test data set…; comparing performance…; and (a) if the candidate predictor…; or (b) if the candidate predictor…”. It’s unclear if the limitation of “subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor…” is intended to require only selecting a candidate predictor, but not carrying out the machine learning analysis, if the limitation intends to require that the candidate predictor is the machine learning analysis and the biomarker is subjected to the candidate predictor, or if the limitation requires selecting a candidate predictor but the machine learning analysis that the biomarker can be subjected to can be a different predictor/model than the candidate predictor. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to require running the machine learning analysis, interpreted to be the candidate predictor, on the biomarker. 
Claim 87, and claims dependent therefrom, is indefinite for recitation of “…each candidate predictor of the plurality of candidate predictors being…associated with criteria for the pre-selected biomarker for a pre-determined type of normal cell or outlier cell”. Based on the plain meaning of the word criteria, “a principle or standard by which something may be judged or decided”, it’s unclear what the criteria associated with each candidate predictor is intended to be criteria of (e.g. what is being decided?). For example, it’s unclear if each candidate predictor is intended to be associated with criteria for the pre-selected biomarker for classifying a cell as normal or outlier for a predetermined type of normal or outlier cell, or if the criteria can merely be criteria related to the quality of a measurement for a predetermined type of normal or outlier cell. As such, the metes and bounds of the claims are unclear. Clarification is requested regarding what the criteria is intended to be a standard of. For purpose of examination, the limitation is interpreted to mean each candidate predictor is associated with criteria for the pre-selected biomarker for predicting whether a cell is a normal or outlier cell. 
Claim 87, and claims dependent therefrom, is indefinite for recitation of “…comparing performance of the candidate predictor with [a] performance of an existing predictor corresponding to a previously established behavior or characteristic of a source sample, which [wherein the] previously established behavior or characteristic comprises a distinguishable biomarker expression or expression profile of the sample”. First, it’s unclear what embodiments of a sample are intended to be included within the metes and bounds of  a “source sample”, and Applicant’s specification does not serve to clarify the metes and bounds of the term. Second, it’s unclear whether “the sample” recited in the limitation “a distinguishable biomarker expression or expression profile of the sample” is intended to refer to the sample in which the status of the cell is being evaluated, or if the sample is intending to refer to the source sample. Furthermore, the metes and bounds of “a source sample, which previously established [a] behavior or characteristic comprises a distinguishable biomarker expression or expression profile” is unclear because it’s unclear what the biomarker expression or expression profile is intended to distinguish. That is, it’s unclear what embodiments of a “biomarker expression or expression profile” would fall within the metes and bounds of a “distinguishable biomarker expression or expression profile” (e.g. what make the expression or expression profile distinguishable?). Last, it’s unclear if the existing predictor is intended to be required to at least be a predictor of the same output as the candidate predictor, or if these predictors can be predictors of different outputs; if Applicant intends for the candidate predictor and the existing predictor to predict different outputs, then it’s further unclear in what way the performance of these predictors are intended to be compared. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the “source sample” is interpreted to mean a sample, and “distinguishable biomarker expression or expression profile” is interpreted to mean a biomarker expression or expression profile that distinguishes between normal and outlier cells, such that the candidate predictor and the existing predictor are predictors of the same output. 
Claim 87, and claims dependent therefrom, are indefinite for recitation of “…(a) if the candidate predictor…is comparable with…the performance of the existing predictor…”. The term “comparable with” is a relative term which renders the claim indefinite. The term “comparable with” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it’s unclear what embodiments of the performance of the candidate predictor would fall within the metes and bounds of “comparable with” the performance of the existing predictor (e.g. within 10% of the performance of the existing predictor?, 20%?, etc.). For purpose of examination, the limitation is interpreted to mean the performance of the candidate predictor is the same as the performance of the existing predictor.
Claim 87, and claims dependent therefrom, are indefinite for recitation of “…(a) if the candidate predictor…adding or replacing the candidate predictor to a set of existing predictors”. It’s unclear what is meant by adding replacing the candidate predictor to a set of existing predictors; that is, it’s unclear if Applicant intends for the claim to require replacing the candidate predictor with a set of existing predictors, or if Applicant intends for the claim to require replacing the set of existing predictors with the candidate predictor. It is noted that the limitation later recites “…or replacing the existing predictor with the candidate predictor in a set of existing predictors”; therefore, it’s unclear if the “adding or replacing the candidate predictor” was intended to recite “adding the candidate predictor”. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “adding the candidate predictor to a set of existing predictors or replacing the existing predictor with the candidate predictor in a set of existing predictors”.
Claim 87, and claims dependent therefrom are indefinite for recitation of “…(b) if the candidate predictor is of the same type…reordering a weight…based on the candidate predictor exceeding a performance or inferior to a performance of the existing predictor”. Claim 87 previously recites “comparing [the] performance of the candidate predictor with [a] performance of an existing predictor...”. It’s unclear if claim 87 intends to require reordering a weight based on the candidate predictor exceeding or being inferior to the same performance of the existing predictor that was compared in the previous step, or if the reordering the weight is based on the candidate predictor exceeding or being inferior to any performance of the existing predictor. As such, the metes and bounds of the claims are unclear. To overcome the rejection, the claim can be amended to recite “…reordering a weight…based on the performance of the candidate predictor exceeding or being inferior to the performance of the existing predictor”.
Claim 87, and claims dependent therefrom, are indefinite for recitation of “…subjecting the identified or measured biomarker in the outlier to a machine learning analysis….; evaluating a performance….; comparing performance of the candidate predictor…; (a) if the candidate predictor…adding or replacing…; or (b) if the candidate predictor… reordering a weight…, thereby creating a cell level output indicator”. It’s unclear what element of the above steps is intended to create the cell level output indicator. Claim 87 recites subjecting the biomarker to a machine learning analysis specifically by evaluating a candidate predictor (e.g. a machine learning model), comparing the performance of said candidate predictor to an existing predictor, and modifying the candidate predictor and/or existing predictor based on the comparison of the performance between the candidate and existing predictor; as such, it’s unclear if the cell level output indicator is intended to be an output from the original machine learning analysis, the candidate predictor, the existing predictor, the existing predictor with reordered weights, or even one or more of the existing predictors int eh set of existing predictors recited in step (a) after the comparing step. As such, the metes and bounds of the claims are unclear. Clarification is requested regarding how the cell level output indicator is being created. For purpose of examination, the claim is interpreted to mean that the cell level output indicator is a cell level output indicator generated from the machine learning analysis applied to the identified cell or the measured biomarker in the outlier.
Claim 87, and claims dependent therefrom, are indefinite for recitation of “…performing either of the following to create at least one second cell level output indicator: (a) repeating the subjecting, evaluating and comparing steps to for at least one other candidate predictor…”. Claim 87 previously recites “evaluating the multiple images of the cell as the cell interacts…; evaluating a performance of the candidate predictor…”. Therefore, it’s unclear whether the evaluating step being repeated in (a) of claim 87 is intended to refer to the evaluating multiple images step of the evaluating a performance step, or both evaluating steps. Furthermore, it’s unclear if Applicant intends for the limitations “…(a) if the candidate predictor is of a different type…; or (b) if the candidate predictor is of the same type…” is intended to be part of the comparing step, such that the repeating the comparing step for a different candidate predictor also includes these limitations, or if these are intended to be different steps and thus are not repeated for the different candidate predictor. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean “(a) repeating the subjecting, evaluating a comparison, and comparing steps”, and the limitations “…(a) if the candidate predictor is of a different type…; or (b) if the candidate predictor is of the same type…” is not required to be repeated. If Applicant intends for the (a) and (b) steps to be repeated with the comparing step, the claim should be amended to recite “…comparing performance…, and performing: (a) if the candidate predictor…, or (b) if the candidate predictor…”, such that the comparing step and steps (a) or (b) are not separated by a semicolon.
Claim 87, and claims dependent therefrom, are indefinite for recitation of “or (b) repeating the capturing, evaluating, identifying, subjecting, evaluating, and comparing steps for two or more cells within the plurality of cells”. First, as discussed above, it’s unclear which evaluating step “the..evaluating”, recited twice in step (b), is intended to refer to; that is, it’s unclear if the step of evaluating multiple images is intended to be performed twice, the evaluating a performance should be performed twice, or if each evaluating step is intended to be performed once. Furthermore, claim 87 previously recites “…disposing the cell obtained from the sample or the sample containing the cell on an extracellular matrix (ECM); capturing multiple images of the cell as the cell interacts with the ECM…”. In embodiments in which the cell obtained from the sample is disposed on the ECM, rather than the entire sample comprising the plurality of cells, it’s unclear if the step of repeating the capturing, evaluating, identifying, subjecting, evaluating, and comparing steps is intended to not be required under the broadest reasonable interpretation of the claim (e.g. the repeating is contingent on the sample being disposed on the ECM; see MPEP 2111.04 II), or if the claim intends to require disposing at least one second cell of the plurality of cells on the ECM. Last, as discussed above, it’s unclear if the limitations “…(a) if the candidate predictor is of a different type…; or (b) if the candidate predictor is of the same type…” are intended to be included within the repeating the comparing performance step. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “or (b) repeating the capturing, evaluating the multiple images, identifying, subjecting, evaluating a performance, and comparing steps for two or more cells within the plurality of cells”, the limitations “…(a) if the candidate predictor is of a different type…; or (b) if the candidate predictor is of the same type…” is not required to be repeated, and the repeating the steps for two or more cells within the plurality of cells is contingent on the sample containing the cell and the plurality of cells being disposed on the ECM.
Claims 88-89 are indefinite for recitation of “…wherein five or more of the plurality of pre-selected biomarkers” and ”…wherein 17 or more of the plurality of pre-selected biomarkers”. Claim 87, from which claims 88-89 depend, recites “…a plurality of candidate predictors”, which under the broadest reasonable interpretation of the claim could include two predictors. Therefore, it’s unclear if the claims intend to require that the pre-selected biomarkers include at least five or seventeen biomarkers for claims 88 and 89, respectively, or if subjecting the at least five/17 biomarkers to the machine learning analysis in claims 88 and 89 is intended to be contingent on the plurality of biomarkers including five/17 or more biomarkers. As such, the metes and bounds of the claims are unclear. For purpose of examination, claims 88-89 are interpreted to mean “The method of claim 87, wherein the plurality of pre-selected biomarkers comprises five/17 or more pre-selected biomarkers, and five/17 or more of the plurality of pre-selected biomarkers are subjected to the machine learning analysis.
Claim 93 is indefinite for recitation of “The method of claim 87, wherein the method is applied to each of the plurality of cells”. Claim 87 already recites “…performing either of the following to create at least one second cell level output indicator:… (b) repeating the capturing, evaluating, identifying, subjecting, evaluating, and comparing steps for two or more cells within the plurality of cells; and combining the cell level output indicator and the at least one second cell level output indicator to create a prognostic indicator for the sample”, and thus requires repeating several steps of the method for other cells in the plurality of cells. As such, it’s unclear if claim 93 intends to require that the steps of creating a cell level output indicator and then repeating the capturing, evaluating, identifying, subjecting, evaluating, and comparing steps for two or more cells within the plurality of cells is repeated for each cell of the plurality of cells, such that each cell of the plurality of cells results in a prognostic indicator for the sample generated from combining the cell level output indicators, or if claim 93 intends for only the capturing, evaluating, identifying, subjecting, evaluating, and comparing steps to be performed for each cell of the plurality of cells, rather than only at least one second cell, such that a cell level output indicator is created for each cell, and then the prognostic indicator is determined from the cell level output indicators from each cell. As such, the metes and bounds of the claims are unclear. Clarification is requested. To be consistent with Applicant’s specification, which discloses generating cell-level output indicators for each cell in a sample, and then combining these cell-level output indicators to generate a sample prognostic indicator (FIG. 34; [00129]-[00130]).

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that the rejection of the claims under 35 U.S.C. 112(b) have been addressed in the present amendments to the claims (Applicant’s remarks at pg. 9, para. 4-5).
This argument is not persuasive. While the present amendments overcame the previous rejections under 35 U.S.C. 112(b) noted above, claims 88-89 still recite “…wherein five/17 or more of the plurality of pre-selected biomarkers…”, while claim 87 does not require that the plurality of pre-selected biomarkers includes at least five or 17 pre-selected biomarkers, respectively. As such, the claims are still unclear regarding whether there is a plurality of pre-selected biomarkers (e.g. 2) or if there are at least 5 or 17 pre-selected biomarkers.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 91 under 35 U.S.C. 112(d) in the Office action mailed 16 Dec. 2021 has been withdrawn in view of claim amendments received 16 March 2022.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 98 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment.
Claim 98 recites “The method of claim 87, wherein the method does not include the combining step…”. Claim 87, from which claim 98 depends, recites “…combining the cell level output indicator and the at least one second cell level output indicator”, and thus requires a step of combining. Therefore, claim 98 fails to include all the limitations of claim 87, from which it depends, rendering the claim as being of improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding 35 U.S.C. 112(d) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(d) set forth above.

Claim Rejections - 35 USC § 101
The rejection of claim 95 under 35 U.S.C. 101 in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of this claim received 16 March 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 87-94 and 96-103 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 87 being representative) is directed to a method for analyzing a cell in a sample. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 87 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
evaluating the multiple images of the cell to identify or measure a pre-selected biomarker of a plurality of pre-selected biomarkers;
identifying the cell as normal or an outlier within the  based on the identification or measurement of the pre-selected biomarker;
subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor from a plurality of candidate predictors, each candidate predictor of the plurality of candidate predictors being indicative of whether the cell is normal or an outlier and associated with criteria for the pre-selected biomarker for a determined type or normal cell or outlier cell; 
evaluating a performance of the candidate predictor by executing the predictor on a test data set comprising at least a portion of the multiple images of the cell;
comparing performance of the candidate predictor with performance of an existing predictor corresponding to a previously established behavior or characteristic of a source sample, wherein the previously established behavior or characteristic comprises a distinguishable biomarker expression or expression profile of the sample; and 
(a) if the candidate predictor is of a different type than the existing predictor and the performance of the candidate predictor is comparable with or exceeds the performance of the existing predictor, adding or replacing the candidate predictor to a set of existing predictors or replacing the existing predictor with the candidate predictor in a set of existing predictors, or (b) if the candidate predictor is of the same type as the existing predictor, reordering a weight of the existing predictor in a set of existing predictors based on the candidate predictor exceeding a performance or inferior to a performance of the thereby creating a cell level output indicator;
 thereby creating a cell level output indicator; 
performing either of the following to create at least one second cell level output indicator: (a) repeating the subjecting, evaluating, and comparing steps for at least one other candidate predictor, or (b) repeating the…evaluating, identifying, subjecting, evaluating, and comparing steps for two or more cells within the plurality of cells; and
combining the cell level output indicator and the at least one second cell level output indicator to create a prognostic indicator for the sample.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts, and/or mental processes for the following reasons. In this case, the step of evaluating multiple images of a cell involves analyzing the images to determine if a particular marker is present on the image (e.g. by determining the presence of a particular stain on the image), which can be practically performed in the mind. The broadest reasonable interpretation subjecting the identified or measured biomarker to a machine learning analyses to create a cell level output involves inputting the level of the biomarker into a linear regression classifier to create an output for the cell, which involves the addition of weighted variables, and can be practically performed in the mind. Similarly, selecting a candidate predictor from a group of candidate predictors involves analyzing the candidate predictors to make a selection, which can be practically performed in the mind. Evaluating a performance of the candidate predictor by executing the predictor on a test data involves inputting the level of the biomarker into a linear regression classifier to create an output for the cell, as discussed above regarding the machine learning analysis, which can be practically performed in the mind. Comparing the performance of the candidate predictor with the performance of an existing predictor involves performing data comparisons, which can be practically performed in the mind. Adding the candidate predictor to a set of existing predictors, replacing the existing predictor with the candidate predictor, or reordering a weight of the existing predictor amounts to a mere analysis of data, which can be practically performed in the mind. Creating a cell level output indicator involves analyzing the results of the machine learning analysis to determine an output, which can be practically performed in the mind. Furthermore, repeating the above evaluating, identifying, subjecting, evaluating, and comparing steps for at least one other candidate predictor or for two or more cells within the plurality of cells can be practically performed in the mind for the same reasons discussed above regarding these steps. Last, combining the cell level output indicator with a least one second cell level output indicator to create a prognostic indicator for the sample involves analyzing two or more outputs of the machine learning analysis to make a determination regarding a prognosis, which amounts to a mere analysis of data that can be practically performed in the mind. Therefore, these limitations recite a mental process. 
Furthermore, the steps of subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis and executing the candidate predictor on a test data set further recite a mathematical concept. As discussed above, the broadest reasonable interpretation subjecting the identified or measured biomarker to a machine learning analyses or executing the candidate predictor on a test data set involves inputting the level of the biomarker into a linear regression classifier to create an output for the cell, which requires the addition of weighted variables, and thus amounts to a textual equivalent of performing mathematical calculations. As such, these limitations recite a mathematical concept. 
Dependent claims 88-89, 91, 93-94, 97-101 further recite an abstract idea. Dependent claims 88-89 further recite the mental process and mathematical concept of subjecting five or more, or seventeen or more, of the plurality of pre-selected biomarkers to a machine learning analysis. Dependent claim 91 further recites the mental process of using the prognostic indicator to modify, confirm, or deny an established clinical nomogram. Dependent claim 93 further recites the mental process and mathematical concept of applying the above identified limitations of claim 87 for each cell of the plurality of cells. Dependent claim 94 further recites the mental process and mathematical concept of applying a clustering method to the identified or measured pre-selected biomarker in the cell, given applying a clustering method involves calculating distances between values, which both can be performed mentally and requires performing mathematical calculations. Dependent claim 97 further recites the mental process of analysis of the prognostic indicator to indicate the reaction of the cell to the presence of the large or small molecule drug. Dependent claim 98 further recites the mental process of creating a cell level output indicator indicating the reaction of the cell to the presence of the small or large molecule drug. Dependent claim 99 further recites the mental process and mathematical concept of subjecting the identified cell or pre-selected biomarker to a linear discriminator. Dependent claim 100 further recites the mental process and mathematical concept of applying a k-means clustering algorithm. Dependent claim 101 further recites the mental process of generating a prognostic indicator that is a single number. Therefore, claims 87-94 and 96-103 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 88-89, 91, 93-94, 98-101 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 87 include:
disposing the cell obtained from the sample or the sample containing the cell on an extracellular matrix (ECM); and
capturing multiple images of the cell as the cell interacts with the ECM over a pre-defined time period.
The additional element of claims, 92 and 96-97  include:
contacting a reagent with the cell or medium containing the cell concurrently with or before the capturing step (claim 92);
wherein the reagent comprises a diagnostic reagent or a small molecule or large molecule drug (claim 96);
wherein the reagent comprises a small molecule or large molecule drug (claim 97).
The additional element of claim 102 includes: 
wherein beads are not used when the multiple images of the cell are captured (claim 102).
The additional element of claim 103 includes:
wherein the cell is a live cell.
The additional elements of disposing the live cell on an ECM, contacting a reagent comprising a large or small molecule drug with the cell, and capturing images of the cell on the ECM only serves to collect data for use by the abstract idea, which amounts to necessary data gathering and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 87-95 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 88-91 and 93-94 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 87 include:
disposing the cell on an extracellular matrix (ECM); and
capturing multiple images of the cell with the sample as the cell interacts with the ECM over a pre-defined time period.
The additional element of claims, 92 and 96-97  include:
contacting a reagent with the cell or medium containing the cell concurrently with or before the capturing step (claim 92);
wherein the reagent comprises a diagnostic reagent or a small molecule or large molecule drug (claim 96);
wherein the reagent comprises a small molecule or large molecule drug (claim 97).
The additional element of claim 102 includes: 
wherein beads are not used when the multiple images of the cell are captured (claim 102).
The additional element of claim 103 includes:
wherein the cell is a live cell.
The additional elements of disposing a cell on an ECM, contacting a reagent comprising a large or small molecule drug with the cell or cell medium prior to or during imaging,  capturing multiple images of a live cell as it interacts with the ECM over a time period is well-understood, routine, and conventional. This position is supported by Miron-Mendoza et al. (Techniques for assessing 3-D cell–matrix mechanical interactions in vitro and in vivo, 2013, Experimental Cell Research, 319, pg. 2470-2480; previously cited) and Applicant’s specification. Miron-Mendoza et al. reviews techniques for assessing 3-D cell-matrix interactions (Abstract), and discloses that type I collagen matrices have been used extensively as an in-vitro model for studying cell-matrix interactions, which has been made possible by advances in image technology and live cell labelling (e.g. imaging live cell-ECM interactions over time) (pg. 2471, col. 1, para. 2). Miron-Mendoza et al. further discloses several known imaging techniques for analyzing such interactions, which include using fluorescent labelling before imaging and adding kinase inhibitors (i.e. small molecule drugs) to the medium during imaging (e.g. adding a reagent prior to imaging), and do not involve beads (pg. 2472, col. 2, para. 2 to pg. 2474, col. 2, para. 1; Figure 1). In addition, Applicant’s specification at para. [0026] that any of a variety of diagnostic reagents can be used to render a biomarker detectable in the cell. 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that embodied within the overall claimed methods are methods of processing and preparing cells for analysis, and the inclusion of a mathematical analysis does not transport an otherwise patentable subject matter to patent ineligible subject matter, and that the mathematical processes specified in the claims are set forth in a manner limited to their application in novel contexts in cell processing, and thus the claims are not directed to the mathematical processes themselves and are patentable applications of algorithms and natural phenomenon under the legal framework and conclusions of the U.S. Supreme Court and the U.S. Federal Circuit (Applicant’s remarks at pg. 10, para. 3 to pg. 11, para. 1).
This argument is not persuasive. It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Therefore, while the claimed method may include steps regarding processing/preparing cells for analysis, this does not guarantee patentability; furthermore, while the recitation of an abstract idea in the claims does not automatically “transport an otherwise patentable subject matter to patent ineligible subject matter”, the claims are analyzed under Step 2A Prong Two and Step 2B to determine whether claims are directed to an abstract idea and/or provide significantly more than the recited judicial exception, respectively. As discussed in the above rejection, the additional elements pertaining the physical processing/preparation of the cells amount to insignificant extra-solution activity and are well-understood, routine, and conventional; therefore, the claims are directed to an abstract idea without significantly more.
Regarding Applicant’s arguments that the mathematical processes set forth in the claims are set forth in a manner limited to their application in novel contexts in cell processing, and thus the claims are not directed to the mathematical processes, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). As discussed above, under Step 2A and Step 2B of the analysis, the claims were found to be directed to an abstract idea without significantly more.

Applicant remarks that although nature-based product limitations are recited in the claim (e.g. the cell, the biomarker), the claim is not focused on the nature-based products per se, and thus there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations (Applicant’s remarks at pg. 11, para. 2). Applicant then points to Rapid Litigation Management v. CellzDirect, Inc., Ass’n for Molecular Pathology v. Myriad Genetics, Inc., and Funk Bros. Co. v. Kalo Inoculant Co. to support the argument that the claims are not directed to nature-based products (Applicant’s remarks pg. 11, para. 3 to pg. 12, para. 1). Applicant further remarks that in CellzDirect, even if the patient issue was directed to a judicial exception, it provided significant inventive qualities by repeatedly freezing hepatocytes while conventional practice was to freeze and thaw them once (Applicant’s remarks at pg. 11, para. 3).
This argument is not persuasive because the above claim limitations were not identified to recite a nature-based product; instead the claims recite a mental process and a mathematical concept. Furthermore, regarding the additional elements recited in CellzDirect that the court stated was not well-understood, routine, and conventional, the additional elements recited in the instant claims are well-understood, routine, and conventional, as discussed in the above rejection. Therefore, unlike the claims in CellzDirect, the instant claims do not amount to significantly more than any recited judicial exception. 

Applicant remarks that the use of imaging to identify cells as normal or outliers based on how they interact with an ECM was not routine or conventional at the time this application was filed, and that even if something is disclosed in a prior art reference, that itself does not prove that it is well-understood, routine, and conventional (Applicant’s remarks at pg. 11, para. 2). Applicant remarks that claim recites additional elements including instructions to access an existing predictor, initiate the capture of images over time, constantly receive data, and subject a cell to a non-natural ECM to cause it to react and change, and the combination of additional elements when the claim is viewed as a whole amounts to significantly more than the recited judicial exception (Applicant’s remarks at pg. 12, para. 2 to pg. 13, para. 1). Applicant remarks that the claim recites additional limitations that when viewed as an ordered combination amount to significantly more than the abstract idea, including the critical thinking steps of calculating and comparing the image data (Applicant’s remarks at pg. 13, para. 2).
This argument is not persuasive. Under step 2B of the analysis, the additional elements are analyzed to determine whether they are well-understood, routine, and conventional. See MPEP 2106.05(d). The limitation of “identifying the cell as normal or an outlier within the sample based on the identification or measurement of the pre-selected biomarker”, as well as any calculating or comparing steps are part of the recited judicial exception, as discussed in the above rejection, and thus is not analyzed under step 2B. Furthermore, in the above rejection, it is not merely discussed that the additional elements were known in the art; the above cited reference, Miron-Mendoza reviews various techniques for assessing 3-D cell-matrix (e.g. ECM) interactions (Abstract), and specification discloses that ECM matrices have been extensively used as an in vitro model for studying cell-induced matrix interactions (Applicant’s remarks at pg. 2471, col. 1, para. 2), including several available imaging techniques for imaging live cells as they interact with the ECM over time in the presence of a reagent, while citing several studies in which these techniques have been applied (pg. 2474, col. 2, para. 4 to pg. 2476, col. 1, para. 2). As such Miron-Mendoza is sufficient to demonstrate that the cited additional elements, when considered both alone and in combination, are well-understood, routine, and conventional.

Applicant remarks that totality of the steps governed by the claims improves the technology of healthcare diagnostics by controlling the operation of the camera by initiating a signal to capture images over a period of time, enhancing the ability of medical professionals in a manner not heretofore possible in a rapid timeframe to categorize a living cell, which is useful in diagnosis and prognosis for a variety of different medical disorders, and that this process does not merely link the equation to a technical field, but adds meaningful limitations on the use of the mathematical relationship by specifying the types of variables used (candidate predictors), how they are selected, and how the process uses the variables in evaluating the cell, and how the result is employed to improve the prognostic value (Applicant’s remarks at pg. 13, para. 1). Applicant further remarks the additional elements demonstrate an improvement in the field of medicine (Applicant’s remarks at pg. 13, para. 2).
This argument is not persuasive. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. An improvement in diagnosis amounts to an improved abstract idea, which is not an improvement to technology. Regarding the alleged improvement in the field of medicine, it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. See MPEP 2106.05(a). However, Applicant has not provided any technical explanation for how the claimed invention improves the field of medicine, rather than diagnosis.
Further regarding the claimed process not merely linking the equation to a technical field, but adding meaningful limitations on the use of the mathematical relationship, the absence of complete preemption does not demonstrate that a claim is eligible. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. See MPEP 2106.04 I. Under step 2A, Prong II of the Alice/Mayo test, the additional elements were determined to amount to insignificant extra-solution activity, as discussed in the above rejection, such that the claims are directed to an abstract idea.

Claim Rejections - 35 USC § 102
The rejection of claim 95 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Irimia (US 2012/0094325 A1) in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of this claim received 16 March 2022. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 87-93, 96-99, 101-103, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Irimia (US 2012/0094325 A1; previously cited). Any newly cited portion herein is necessitated by claim amendment. 
Regarding claim 87, Irimia discloses a method for analyzing cells in a sample (Abstract; [0002]-[0003]) comprising the following steps:
Irimia discloses disposing the cell on an extracellular matrix (ECM) (Abstract; [0038]-[0039]; [0042], e.g. cell is placed in a microcapillary coated with an ECM).
Irimia discloses capturing images of the cell every 6 minutes for 24-48 hours (i.e. over a pre-defined time period) ([0059]; [0063]), wherein the cell is from a sample obtained from a subject (claim 1).
Irimia discloses evaluating the images of the cell to measure the average motility (i.e. a biomarker) of the cell ([0061]-[0062], e.g. images were analyzed to quantify migration of individual cells; FIG. 9A). It is noted that Applicant's specification at para. [00162] discloses that biomarkers can include aspects of cell motility, such that the average motility of the cell is considered a biomarker.
Irimia discloses identifying cells as non-outliers (i.e. normal) or outliers based on the measured average motility of the cell (i.e. the measured biomarker)(Fig. 9A; [0062]).
Regarding the step of subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis, thereby creating a cell level output indicator, as discussed in the above rejection of the claim under 35 U.S.C. 112(b), the machine learning analysis step is interpreted to be contingent on the cell being identified as an outlier; however, the claims recite “identifying the cell as normal or an outlier”, and thus do not require identifying the cell as an outlier.  As such, the broadest reasonable interpretation of the claim does not require the step of subjecting the identified cell or measured biomarker in the outlier to a machine learning analyses by selecting a candidate predictor to be performed because the condition of classifying the cell as an outlier has not been met. Therefor the cell level output indicator is also not created.
Regarding the subsequent limitations of “evaluating a performance of the candidate predictor…; comparing performance of the candidate predictor…; and (a) if the candidate predictor…; or (b) if the candidate predictor…”, because the broadest reasonable interpretation of the claims do not require subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor, not candidate predictor is required to be selected by the claims. As such, the subsequent steps involving the selected candidate predictor is also not required under the broadest reasonable interpretation of the claim, given the condition precedent of selecting a candidate predictor has not been met.
Regarding the limitation “performing either of the following to create at least one second cell level output indicator: (a) repeating the subjecting, evaluating, and comparing steps for at least one other candidate predictor; or (b) repeating the capturing, evaluating…for two or more cells of the plurality of cells”, the broadest reasonable interpretation of the claim only requires performing step (a). See MPEP 2111.04 II. However, as discussed above, the limitations of subjecting, evaluating, and comparing are not required under the broadest reasonable interpretation of the claim because the condition precedent of classifying the cell as an outlier has not been met by the claims. As such, the broadest reasonable interpretation of the claim does not require creating at least one second cell level output indicator.
Regarding the step of combining the cell level output indicator and the at least one second cell level output indicator to create a prognostic indicator, as discussed above, the broadest reasonable interpretation of the claim does not require generating the cell level output indicator or the at least one second cell level output indicator. Therefore, combining these indicators to create a prognostic indicator is not required under the broadest reasonable interpretation of the claim because the condition precedent of creating the prognostic indicator and the at least one second cell level output indicator has not been met by the claims.
Regarding claims 88-89, the claims further limit the number of biomarkers subjected to the machine learning analyses; however, as discussed above, the step of subjecting the identified/measured biomarker(s) to the machine learning analysis is not required under the broadest reasonable interpretation of the claim because the condition of classifying the cell as an outlier has not been met. Therefore, claims 88-89 are rejected for the same reasons discussed above for claim 87.
Regarding claim 90, Irimia discloses isolating a cell population (i.e. a plurality of live cells) obtained from a tissue sample obtained from a patient (i.e. culturing live cells present in the subject) (claim 1).  Irimia further discloses live-cell imaging was performed on the isolated cells, such that the sample contains a plurality of live cells ([0077]).
Regarding claim 91, as discussed above, the broadest reasonable interpretation of claim 87 does not require generating the prognostic indicator. Therefore, claim 91 does not require using the prognostic indicator to perform one of the recited functions because the condition precedent of creating the prognostic indicator has not been met. See MPEP 2111.04 II.
Regarding claim 92, Irimia discloses the cells are contacted with a chemical agent (i.e. a reagent) prior to observing the cell (i.e. before the capturing step) ([0008]).
Regarding claim 93¸ Irimia discloses that the above disposing, capturing, evaluating, and identifying steps are performed for each of the plurality of cells ([0059]; [0062]-[0063]); however, as discussed above for claim 87 the subsequent limitations in the claim are not required under the broadest reasonable interpretation of the claim. 
Regarding claims 96-97, Irimia discloses the reagent can include a small molecule drug ([0071]; Table 2).
Further regarding claim 97, the limitation that serves to further limit the prognostic indicator is not required under the broadest reasonable interpretation of the claim, because the prognostic indicator is not required to be created, as discussed above.
Regarding claim 98, as discussed above, the broadest reasonable interpretation of the claim does not require the combining step or that the cell level output indicator is generated. Therefore claim 98 is rejected for the same reasons discussed above for claim 96, from which it depends.
Regarding claim 99, as discussed above, the broadest reasonable interpretation of the claim does not require subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis. Therefore, claim 99, which serves to further limit the machine learning analysis, is rejected for the same reasons discussed above for claim 87.
Regarding claim 101, as discussed above, the broadest reasonable interpretation of the claim does not require creating the prognostic indicator. Therefore, claim 101, which serves to further limit the prognostic indicator, is rejected for the same reasons discussed above for claim 87.
Regarding claim 102, Irimia discloses that the microcapillary motility assay for which the images were captured is compatible with chemical gradients, in which one approach to form a chemical gradient is to load gel beads on one well and cells in another well, but that this is not required to observe the migration of the cells ([0058]); Irimia further discloses examples of imaging the cells in the absence of chemical gradients (e.g. in the absence of beads) ([0078]); therefore, Irimia discloses the multiple images are captured without beads.
Regarding claim 103, Irimia further discloses live-cell imaging was performed on the isolated cells, such that the cell is a live cell ([0077]).
Therefore, Irimia anticipates the claimed invention.

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding 35 U.S.C. 102(a)(1) and 102(a)(2) have been fully considered but they are not persuasive. 
Applicant remarks Irimia does not teach or suggest capture of images over time, and that the amended claims require the recited machine learning process (Applicant’s remarks at pg. 14, para. 2-3).
This argument is not persuasive. As discussed in the above rejection, Irimia discloses disposing the cell on an extracellular matrix (ECM) (Abstract; claim 1; [0038]-[0039]; [0042], e.g. cell is placed in a microcapillary coated with an ECM), and then capturing images of the cell every 6 minutes for 24-48 hours (i.e. over a pre-defined time period) ([0059]; [0063]). Therefore, Irimia discloses capturing images over time. Furthermore, claim 87 still recites “…identifying the cell as normal or an outlier”; therefore, the claims do not require that the cell is identified as an outlier. As such, the claims do not require subjecting the identified cell or measured biomarker in the outlier to the recited machine learning analysis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 94 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Irimia (US 2012/0094325 A1) in view of Browniee (How to Identify Outliers in your Data, 2013, Machine Learning Master, pg. 1-19; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 94, Irimia discloses a method for analyzing cells in a sample (Abstract; [0002]-[0003]) comprising the following steps:
Irimia discloses disposing the cell on an extracellular matrix (ECM) (Abstract; [0038]-[0039]; [0042], e.g. cell is placed in a microcapillary coated with an ECM).
Irimia discloses capturing images of the cell every 6 minutes for 24-48 hours (i.e. over a pre-defined time period) ([0059]; [0063]), wherein the cell is from a sample obtained from a subject (claim 1).
Irimia discloses evaluating the images of the cell to measure the average motility (i.e. a biomarker) of the cell ([0061]-[0062], e.g. images were analyzed to quantify migration of individual cells; FIG. 9A). It is noted that Applicant's specification at para. [00162] discloses that biomarkers can include aspects of cell motility, such that the average motility of the cell is considered a biomarker.
Irimia discloses identifying cells as non-outliers (i.e. normal) or outliers based on the measured average motility of the cell (i.e. the measured biomarker)(Fig. 9A; [0062]).
Regarding the step of subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis, thereby creating a cell level output indicator, as discussed in the above rejection of the claim under 35 U.S.C. 112(b), the machine learning analysis step is interpreted to be contingent on the cell being identified as an outlier; however, the claims recite “identifying the cell as normal or an outlier”, and thus do not require identifying the cell as an outlier.  As such, the broadest reasonable interpretation of the claim does not require the step of subjecting the identified cell or measured biomarker in the outlier to a machine learning analyses by selecting a candidate predictor to be performed because the condition of classifying the cell as an outlier has not been met. Therefor the cell level output indicator is also not created.
Regarding the subsequent limitations of “evaluating a performance of the candidate predictor…; comparing performance of the candidate predictor…; and (a) if the candidate predictor…; or (b) if the candidate predictor…”, because the broadest reasonable interpretation of the claims do not require subjecting the identified cell or measured biomarker in the outlier to a machine learning analysis by selecting a candidate predictor, not candidate predictor is required to be selected by the claims. As such, the subsequent steps involving the selected candidate predictor is also not required under the broadest reasonable interpretation of the claim, given the condition precedent of selecting a candidate predictor has not been met.
Regarding the limitation “performing either of the following to create at least one second cell level output indicator: (a) repeating the subjecting, evaluating, and comparing steps for at least one other candidate predictor; or (b) repeating the capturing, evaluating…for two or more cells of the plurality of cells”, the broadest reasonable interpretation of the claim only requires performing step (a). See MPEP 2111.04 II. However, as discussed above, the limitations of subjecting, evaluating, and comparing are not required under the broadest reasonable interpretation of the claim because the condition precedent of classifying the cell as an outlier has not been met by the claims. As such, the broadest reasonable interpretation of the claim does not require creating at least one second cell level output indicator.
Regarding the step of combining the cell level output indicator and the at least one second cell level output indicator to create a prognostic indicator, as discussed above, the broadest reasonable interpretation of the claim does not require generating the cell level output indicator or the at least one second cell level output indicator. Therefore, combining these indicators to create a prognostic indicator is not required under the broadest reasonable interpretation of the claim because the condition precedent of creating the prognostic indicator and the at least one second cell level output indicator has not been met by the claims.

Further regarding claims 94 and 100¸ Irimia does not show the identifying step comprises an application of a clustering method comprising k-means clustering to an identified or measured biomarker in the cell. Instead, Irimia discloses that the outliers are identified by analyzing the biomarker data in the form of a box and whisker plot ([0062]). However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Browniee.
Regarding claims 94 and 100, Browniee overviews methods for identifying outliers in data (pg. 3, Outlier Modeling), including performing an extreme value analyses by visualizing the data using box and whisker plots and looking for extreme values (pg. 4, Extreme Value Analysis) or performing proximity methods, such as k-means clustering, to identify clusters in the data and filtering out outliers from the data that are more a fixed distance from cluster centroids (pg. 4, Proximity Methods).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of identifying outliers of Irimia to have used the clustering method shown by Browniee (pg. 4, Proximity Methods). One of ordinary skill in the art would have been motivated to modify the method of Irimia with the method of Browniee based on the simple substitution of one known element (i.e. the box and whisker plot analysis of Irimia) for another (i.e. the clustering method of Browniee), given both the box and whisker plot analysis of Irimia and the k-means clustering method of Browniee both perform the same function of identifying outliers, as shown by Browniee (pg. 4, Outlier Modeling). Therefore, in addition to each method of identifying outliers being known in the art, as shown by Irimia and Browniee, the results of such a substitution (i.e. identifying outliers) would have been predictable. As such, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 16 March 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remark that neither Irimia nor Brownie teach or suggest the capture of images over time, and that the amended claim require the recited machine learning process (Applicant’s remarks at pg. 14, para. 4-5).
Applicant remarks Irimia does not teach or suggest capture of images over time, and that the amended claims require the recited machine learning process (Applicant’s remarks at pg. 14, para. 2-3).
This argument is not persuasive. As discussed in the above rejection, Irimia discloses disposing the cell on an extracellular matrix (ECM) (Abstract; claim 1; [0038]-[0039]; [0042], e.g. cell is placed in a microcapillary coated with an ECM), and then capturing images of the cell every 6 minutes for 24-48 hours (i.e. over a pre-defined time period) ([0059]; [0063]). Therefore, Irimia discloses capturing images over time. Furthermore, claim 87 still recites “…identifying the cell as normal or an outlier”; therefore, the claims do not require that the cell is identified as an outlier. As such, the claims do not require subjecting the identified cell or measured biomarker in the outlier to the recited machine learning analysis. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631